   Case 4:17-cv-00818-MWB-MA Document 109 Filed 03/31/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK DAVIS,                                    No. 4:17-CV-00818

           Plaintiff,                             (Judge Brann)

     v.

JOHN and JANE DOES, et al.,

          Defendants.

                                   ORDER

                               MARCH 31, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion for summary judgment, Doc. 96, is GRANTED;

    2.    Plaintiff’s state law claims of assault, battery, negligence, and negligent
          infliction of emotional distress are DISMISSED WITHOUT
          PREJUDICE for lack of jurisdiction pursuant to 28 U.S.C. §
          1367(c)(1);

    3.    Defendants John and Jane Does, Internal Security Officers, Internal
          Intelligence Officers, Gang Affiliation Officers, Post Officers, Miller,
          Chaplain John Doe, SNU Unit Managers, Program Review Committee
          Members, Deputy of Security, Deputy of Centralized Services, Deputy
          of Facility Management, and Gang Unit Supervisors Central Office are
          DISMISSED WITHOUT PREJUDICE;

    4.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants Tice, Harrish, Plummer, Smith, Johnston, McCoy, Coley,
          Houser, German, Walters, Fogel, Thomas, Oliver, Barnacle, Smeal, and
          Wetzel and as against Plaintiff on all claims remaining; and
Case 4:17-cv-00818-MWB-MA Document 109 Filed 03/31/21 Page 2 of 2




5.    The Clerk of Court is directed to CLOSE this matter.

                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 2
